The People's petition for review is denied. At the request of the Court of Appeal, review is ordered on this court's own *665motion. (Cal. Rules of Court, rule 8.512(c)(2).) The cause is transferred to the Court of Appeal, Fourth Appellate District, Division Three, with directions to vacate its decision and to reconsider the cause, including the People's motion to abate the proceedings in light of the defendant's death (see People v. Dail (1943) 22 Cal.2d 642, 659, 140 P.2d 828 ; People v. Bandy (1963) 216 Cal.App.2d 458, 466, 31 Cal.Rptr. 10 ), as that Court sees fit.